DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 10-12, 15-19, and 21-26 in the reply filed on 11/2/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich (US pat 9837381).
With respect to claim 1, Heinrich teaches a semiconductor device package, comprising (see figs. 1-7 and associated text): 
a carrier 102 having a first surface (bottom surface of the groove) and a second surface (top surface of 102); 
an optical device 106 disposed over the first surface of carrier, wherein the optical device has a first surface (top); and 
a leveling layer 104 interposed between the first surface of the carrier and the optical device and configured to make the first surface of the optical device substantially parallel with the second surface of the carrier.

 
Claim(s) 12, 15, 16, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich (US pat 9837381).
With respect to claim 12, Heinrich teaches a semiconductor device package, comprising (see figs. 1-7 and associated text): 
a carrier 102 having a first upper surface (lateral top surface of 102), a second upper surface (lateral bottom surface in the groove or cavity where 106 is located) and a lateral surface (lateral surface of bottom surface of the groove of 102 not under the 106) extending between the first upper surface and the second upper surface, wherein the lateral surface and the second upper surface jointly define a cavity; and
an optical device 106 disposed in the cavity and having an upper surface (top), wherein an elevation of the first upper surface of the carrier is higher than an elevation of the upper surface of the optical device. See fig. 2E.
 	With respect to claim 15, Heinrich teaches an adhesive layer 104 interposed between the lateral surface of the carrier and the optical device.  
	With respect to claim 16, Heinrich teaches the optical device has a first lateral surface (any small portion of the lateral surface of the top of the optical device), and the adhesive layer
 	With respect to claim 23, the second upper surface of the carrier is formed by removing a portion of the carrier.
Allowable Subject Matter
Claims 2-5, 6, 10-11, 17-19, 21-22, and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814